DETAILED ACTION
	This action is in response to the amendment filed 5/25/2021. Currently, claims 1-24 are pending in the application. New claims 2-24 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1.
Applicant’s amendment to claim 1 is not sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as detailed below.
Applicant’s arguments with respect to prior art rejection(s) of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “an electrical current source” in line 2, which is a claim limitation lacking proper .  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6 recites “a radiofrequency (RF) current source” in lines 2-3, which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claims 11, 13, 17 and 18 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the delivery profile” should be amended to recite ---the variable delivery profile---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the second level” in line 1 should be amended to recite ---the second level of electrical current---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 recites “a triggering event” in line 2, which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “the oral device, in the secured configuration, is configured to deliver the .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “the sensor is physically separate and apart from, and is configured to sense the sensed information at a different location that is independent from, the oral device in the secured configuration,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites “the oral device in the secured configuration is further configured to deliver a taste stimulus at the anterior location while delivering the electrical current at the anterior location,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 recites “the source is contained within the oral device and located within the mouth in the secured configuration,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the .  Appropriate correction is required.
Claims 23 and 24 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the source” should be amended to recite ---the source of stimulant---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7-9 recite “at least one electrode.” No support is provided for this claim limitation in Applicant’s at least one electrode.” Further, Applicant’s specification as originally filed does not teach any plurality of electrodes (as permitted by claim 7-9 recitation of “at least one electrode”) and rather, teaches two electrodes (see [0158] of the publication of the present application). 
Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the system further comprising “at least one electrode.” No support is provided in Applicant’s specification as originally filed for a system including both electrodes (as recited in claim 7) and a “source of stimulant comprises an electrical current source” (recited in claim 5, upon which claim 7 depends). Claims 8 and 9 depend on claim 7 and therefore, include the same error.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “the at least one of a pressure sensor, an optical sensor, a sound sensor, a movement sensor, and an electro-magnetic sensor.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed only teaches that the sensor can comprise a pressure sensor, an optical sensor, a sound sensor, a movement sensor or an electro-magnetic sensor (and not several of the listed types of sensors as permitted by claim 15 recitation “at least one”). See [0079] of the publication of the present application.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites that the controller can “generate a set of control instructions from the software program in response to a set of input instructions received by the processor; and the set of input instructions is based upon the sensed information.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed provides no teaching of the controller generating control instructions. Further, Applicant’s specification as originally filed does not teach the set of input instructions being based upon the sensed information.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a at least in part in response to the triggering event.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed only teaches the controller is configured to actively control the delivery profile to deliver the delivery profile of the stimulant wholly (and not partially, as recited in claim 17) in response to the triggering event. See [0079] of the publication of the present application.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites that the controller can “generate a set of control instructions from the software program in response to a set of input instructions received by the processor; the set of input instructions is based upon the sensed information; the sensor comprises at least one electrode at the sensor position; the at least one electrode is electrically coupled to the electrical current source.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed provides no teaching of the controller generating control instructions. Further, Applicant’s 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein the sensor and controller are connected at least in part via a wireless communication.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches the sensor and controller being connected wholly (and not partially, as permitted by claim 21 limitation “at least in part”) via a wireless communication. See [0079] of the publication of the present application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the stimulant delivery" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the stimulant delivery" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the stimulate" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “at least one electrode.” It is unclear if the “at least one electrode” (which is understood to generate electrical current) is the same as, or a structure distinct from, “the source of stimulant comprises an electrical current source” that is recited in claim 5 (upon which claim 7 depends). For purposes of examination, the examiner will interpret these structures to be the same. Claims 8 and 9 depend on claim 7 and therefore, include the same error.
Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the electrical current delivery" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 11-21 depend on claim 10 and therefore, include the same error.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation "the delivery profile of the stimulant" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the sensor position" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 7, 10-15, 17, 20, 21 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lattner et al. (US 6,212,435).
In regards to claim 1, Lattner et al. teaches in Figures 1-4A an oral device (support member 56; column 6, lines 37-39 teaches “support member 56 is sized so as to fit under the patient's tongue proximate to the mandibular, i.e., lower, teeth 58, as generally shown in FIG. 1;” support member 56 is shown in Figures 1 and 2 to be positioned in the user’s oral cavity) configured to be secured within the mouth (column 8, lines 46-47 teaches “support member 56 includes a mechanism for attaching the support member to the patient”) in a secured configuration (support member 56 is shown in Figures 1-2 to be secured within the user’s mouth); a source of stimulant adjacent (near) to the front incisors within the mouth), and wherein at least one of: (i) the stimulant delivery from the oral device and into the mouth is locally isolated to only the anterior location, and (ii) the stimulant (electrical stimulation provided by electrodes 36, 44, as taught in column 6, lines 4-13) is configured in a non-gas preparation for delivery (electrical stimulation is not a gas).
In regards to claim 5, Lattner et al. teaches the apparatus of claim 1. Lattner et al. teaches in column 8, lines 32-35 that the source of stimulant (electrodes 36, 44) comprises an electrical current source (column 8, lines 32-35 teaches that electrodes 36, 44 are “capable of exchanging electric current with the tissue contacting the electrode”); the stimulant (electrical stimulation provided by electrodes 36, 44, as taught in column 6, lines 4-13) comprises an electrical current (as taught in column 8, lines 32-
In regards to claim 7, Lattner et al. teaches the apparatus of claims 1 and 5. Lattner et al. teaches in Figures 1 and 2 at least one electrode (electrodes 36, 44) coupled to (as shown in Figures 1-3; further, column 7, lines 57-58 teaches electrodes 36, 44 are “imbedded in the support member 56”) the oral device (support member 56) at an electrode position (the position at which electrodes 36, 44 are shown in Figures 1-3 to be located on support member 56) coinciding with the anterior location (Figures 1 and 2 teach that the tissue contacting electrodes 36, 44 are located at the anterior location in the mouth) in the secured configuration (support member 56 is shown in Figures 1-2 to be secured within the user’s mouth); wherein the electrical current source (column 8, lines 32-35 teaches that electrodes 36, 44 are “capable of exchanging electric current with the tissue contacting the electrode”) is electrically coupled to (inasmuch as it comprises and therefore, is coupled to) the at least one electrode (electrodes 36, 44); and wherein the oral device (support member 56) in the secured configuration (support member 56 is shown in Figures 1-2 to be secured within the user’s mouth) is configured to deliver the electrical current at the anterior location via the at least one electrode (column 7, lines 57-58 teaches electrodes 36, 44 are “imbedded in the support member 56;” column 8, lines 32-35 teaches that electrodes 
In regards to claim 10, Lattner et al. teaches the apparatus of claims 1 and 5. Lattner et al. teaches in Figures 3 and 4A a controller (control unit 50) coupled to (as shown in Figure 3; further, column 6, lines 14-15 “a control unit 50 that controls the application of stimulation pulses to the electrodes [36, 44]”) the electrical current source (column 8, lines 32-35 teaches that electrodes 36, 44 are “capable of exchanging electric current with the tissue contacting the electrode”); wherein the controller (control unit 50) is configured to operate the electrical current source (column 8, lines 32-35 teaches that electrodes 36, 44 are “capable of exchanging electric current with the tissue contacting the electrode”) to control the electrical current delivery according to a variable delivery profile (column 6, lines 14-15 “a control unit 50 that controls the application of stimulation pulses to the electrodes [36, 44];” column 11, lines 56-58 teaches “the simulation pulses are a series of bipolar pulses, each pulse having a positive peak 94 and a negative peak 96;” the stimulation pulses are shown in Figure 4A to vary over time).
In regards to claim 11, Lattner et al. teaches the apparatus of claims 1, 5 and 10. Lattner et al. teaches in column 15, lines 60-67 wherein: the delivery profile (stimulation pulses shown in Figure 4A to vary over time) is variable between an on condition (column 15, lines 60-61 teaches “initiating the stimulation therapy”) and an off condition (column 15, lines 63-67 teaches “the electromuscular stimulation system of the present invention can cease application of the stimulation”); the on condition initiating the stimulation therapy”) comprises a first level of electrical current (when the stimulation therapy is initiated, a magnitude of electrical current is generated); and the off condition (column 15, lines 63-67 teaches “the electromuscular stimulation system of the present invention can cease application of the stimulation”) comprises a second level of electrical current (when the stimulation therapy is stopped, there is zero electrical current generated) that is lower than the first level (zero electrical current is less than a magnitude of electrical current).
In regards to claim 12, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 11.  Lattner et al. teaches in column 15, lines 60-67 that the second level comprises zero electrical current (when the stimulation therapy is stopped, there is zero electrical current generated).
In regards to claim 13, Lattner et al. teaches the apparatus of claims 1, 5 and 10. Lattner et al. teaches in column 6, lines 17-19 and column 10, lines 24-27 a sensor (respiration sensor 54) configured to sense information related to at least one physiologic parameter of the subject (column 6, lines 17-19 teaches “a respiration sensor 54 for detecting a physiological characteristic of the patient indicative to the patient's breathing”); and wherein the controller (control unit 50) is configured to actively control the delivery profile based upon the sensed information (column 10, lines 24-27 teaches “control unit 50 is any suitable processor that can receive an input, such as the input from respiration sensor 54, and based thereon, cause an electrical stimulation energy to be provided to the patient via the electrodes”).
In regards to claim 14, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. Lattner et al. teaches in column 6, lines 17-19, columns 9-10, lines 66-5 and sound (column 10, lines 12-15 teaches that the respiration sensor 54 can be “acoustically based, to provide an indication of the patient's respiratory state”), movement, respiration (explicitly taught to be “respiration sensor 54”), rate of respiration, a respiratory effect (columns 9-10, lines 66-5 teaches that the respiration sensory 54 can be “a plesmography or inductance belt that detects the respiratory efforts of the patient”), respiratory flow (columns 9-10, lines 66-5 teaches that the respiration sensory 54 can be “a flow sensor in communication with the patient's airway that monitors the flow of gas to and/or from the patient”), hypoxia, hypopnea, and oxygen saturation of the subject.
In regards to claim 15, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. Lattner et al. teaches in columns 9-10, lines 66-5 and column 10, lines 12-15 that the sensor (respiration sensor 54) comprises at least one of a pressure sensor, an optical sensor, a sound sensor (column 10, lines 12-15 teaches that the respiration sensor 54 can be “acoustically based, to provide an indication of the patient's respiratory state”), a movement sensor (columns 9-10, lines 66-5 teaches that the respiration sensory 54 can be “a flow sensor in communication with the patient's airway that monitors the flow [or, movement] of gas to and/or from the patient”), and an electro-magnetic sensor.
In regards to claim 17, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. Lattner et al. teaches in columns 9-10, lines 66-5 and column 10, lines 24-27 
In regards to claim 20, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. Lattner et al. teaches in column 17, lines 30-38 that the sensor (respiration sensor 54) is physically separate and apart from, and is configured to sense the sensed information at a different location that is independent from (column 17, lines 30-38 teaches that the respiration sensor 54 is “separate and isolated from the other components” and “respiration sensor 54 is a device externally attached the patient at a first location”), the oral device (support member 56) in the secured configuration (support member 56 is shown in Figures 1-2 to be secured within the user’s mouth).
In regards to claim 21, Lattner et al. teaches the apparatus of claims 1, 5, 10, 13 and 20. Lattner et al. teaches in column 18, lines 13-17 that the sensor (respiration sensor 54) and controller (control unit 50) are connected at least in part via a wireless 
In regards to claim 23, Lattner et al. teaches the apparatus of claim 1. Lattner et al. teaches in Figures 1-3 that the source (electrodes 36, 44) is contained within (column 7, lines 57-58 teaches electrodes 36, 44 are “imbedded in the support member 56”) the oral device (support member 56) and located within the mouth (as shown in Figures 1 and 2) in the secured configuration (support member 56 is shown in Figures 1-2 to be secured within the user’s mouth).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochstadter et al. (US 2008/0272153).
In regards to claim 1, Hochstadter et al. teaches in Figures 1-3 an oral device (oral device 32 and the portion of tube 28 positioned therein) configured to be secured within the mouth in a secured configuration ([0030] teaches “the oral device 32 is a mouth guard typically worn by users during sleep”); a source (liquid container 24; [0026] teaches “the liquid container 24 is operable to contain a liquid and deliver the liquid from the container 24 at a constant and predetermined rate”) of stimulant (liquid container 24 at least one of: (i) the stimulant delivery from the oral device and into the mouth is locally isolated to only the anterior location (while not explicitly taught by Hochstadter et al., please note: [0029] teaches that “the apertures may be located elsewhere in the oral device;” when the apertures are positioned anteriorly, delivery of the liquid via the apertures would be locally isolated to only the anterior location), and (ii) the stimulant (liquid) is configured in a non-gas preparation for delivery (liquid is not a gas).
Hochstadter et al. does not explicitly teach that the oral device in the secured configuration is configured to deliver the stimulant from the oral device and into the 
However, Hochstadter et al. teaches in [0029] that “the apertures [68; through which tube 28 is positioned such that liquid can be delivered to the mouth via tube aperture 84, as taught in [0027] and [0029]] may be located elsewhere on the oral device 32, and the oral device 32 may include only one coupler 68.” Thus, it is clear that Hochstadter et al. contemplated that the oral device (oral device 32 and the portion of tube 28 positioned therein) in the secured configuration is configured to deliver the stimulant (liquid) from the oral device (oral device 32 and the portion of tube 28 positioned therein) and into the mouth at another location of in mouth.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the location of stimulant delivery in the mouth being positioned at or adjacent to the front incisors within the mouth, since Hochstadter et al. teaches that the location of stimulant delivery “may be located elsewhere” (as taught in [0029], as discussed above).
Further, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the location of stimulant delivery in the mouth being positioned at or adjacent to the front incisors within the mouth, since it has been held In re Japikse, 86 USPQ 70.
In regards to claim 2, Hochstadter et al. teaches the apparatus of claim 1. Hochstadter et al. does not explicitly teach that the stimulant delivery from the oral device and into the mouth is locally isolated to only the anterior location.
However, Hochstadter et al. teaches in [0029] that “the apertures [68; through which tube 28 is positioned such that liquid can be delivered to the mouth via tube aperture 84, as taught in [0027] and [0029]] may be located elsewhere on the oral device 32, and the oral device 32 may include only one coupler 68.” Thus, it is clear that Hochstadter et al. contemplated that the stimulant (liquid) delivery from the oral device (oral device 32 and the portion of tube 28 positioned therein) and into the mouth can be locally isolated to only one (via the one coupler 68) location (that can be different that that shown in Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the location of stimulant delivery from the oral device and into the mouth being at the anterior location, since Hochstadter et al. teaches that the location of stimulant delivery “may be located elsewhere” (as taught in [0029], as discussed above).
Further, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the location of stimulant delivery from the oral device and In re Japikse, 86 USPQ 70.
In regards to claim 3, Hochstadter et al. teaches the apparatus of claim 1. Hochstadter et al. teaches in [0026] that the stimulant (liquid container 24 delivers a liquid, as taught in [0026]; the liquid can be considered a stimulant inasmuch as delivery of the liquid to the user’s mouth stimulates the user’s nerves such that the presence of said liquid can be felt by the user) is configured in a non-gas preparation for delivery (liquid is not a gas).
In regards to claim 4, Hochstadter et al. teaches the apparatus of claim 1.  Hochstadter et al. teaches in [0026] that the stimulate (liquid container 24 delivers a liquid, as taught in [0026]; the liquid can be considered a stimulant inasmuch as delivery of the liquid to the user’s mouth stimulates the user’s nerves such that the presence of said liquid can be felt by the user) is configured in a non-gas preparation for delivery (liquid is not a gas).
Hochstadter et al. does not explicitly teach that the stimulant delivery from the oral device and into the mouth is locally isolated to only the anterior location.
However, Hochstadter et al. teaches in [0029] that “the apertures [68; through which tube 28 is positioned such that liquid can be delivered to the mouth via tube aperture 84, as taught in [0027] and [0029]] may be located elsewhere on the oral device 32, and the oral device 32 may include only one coupler 68.” Thus, it is clear that Hochstadter et al. contemplated that the stimulant (liquid) delivery from the oral device (oral device 32 and the portion of tube 28 positioned therein) and into the mouth one coupler 68) location (that can be different that that shown in Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the location of stimulant delivery from the oral device and into the mouth being at the anterior location, since Hochstadter et al. teaches that the location of stimulant delivery “may be located elsewhere” (as taught in [0029], as discussed above).
Further, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the location of stimulant delivery from the oral device and into the mouth being at the anterior location, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regards to claim 24, Hochstadter et al. teaches the apparatus of claim 1.  Hochstadter et al. teaches in Figure 1 that the source (liquid container 24) is located outside the mouth in the secured configuration (liquid container 24 is configured to be positioned outside of the mouth when the oral device 32 is positioned in the user’s mouth); the source (liquid container 24) is coupled to (as shown in Figure 1) the oral device (oral device 32 and the portion of tube 28 positioned therein) via a delivery assembly (the portion of tube 28 positioned outside of the oral device 32, between oral device 32 and liquid container 24).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattner et al. (US 6,212,435) in view of Avidor et al. (US 2010/0031959).
In regards to claim 6, Lattner et al. teaches the apparatus of claims 1 and 5. Lattner et al. does not teach wherein: the electrical current source comprises a radiofrequency (RF) current source; and the stimulant comprises an RF current.
However, Avidor et al. teaches in [0072-0073] an analogous device wherein: the electrical current source (“radiofrequency generator” taught in [0072-0073]) comprises a radiofrequency (RF) current source ([0073] teaches that the radiofrequency generator generates current); and the stimulant (current) comprises an RF current (current generated by the radiofrequency generator, as taught in [0072-0073]).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the electrical current source and stimulant of Lattner et al. such that the electrical current source comprises a radiofrequency (RF) current source; and the stimulant comprises an RF current as taught by Avidor et al. because these elements are known to be “approximately noise-free,” as Avidor et al. teaches in [0077].

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattner et al. (US 6,212,435) in view of De Vos (US 8,532,763).
In regards to claim 8, Lattner et al. teaches the apparatus of claims 1, 5 and 7. Lattner et al. does not teach that the at least one electrode comprises at least one bipolar electrode assembly.
However, De Vos teaches in column 5, lines 14-20 an analogous device wherein the at least one electrode (“electrodes” taught in column 5, lines 14-20) comprises at bipolar electrodes”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the at least one electrode of Lattner et al. to comprise at least one bipolar electrode assembly as taught by De Vos because this element is known in the art to be a suitable electrode configuration for providing electrical stimulation to a user’s breathing passage, as De Vos teaches in column 5, lines 14-20.
In regards to claim 9, Lattner et al. teaches the apparatus of claims 1, 5 and 7. Lattner et al. does not teach that the at least one electrode comprises at least one monopolar electrode.
However, De Vos teaches in column 5, lines 14-20 an analogous device wherein the at least one electrode (“electrodes” taught in column 5, lines 14-20) comprises at least one monopolar electrode (column 5, lines 14-20 teaches that “electrodes may be mono-polar or multipolar, including bipolar electrodes”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the at least one electrode of Lattner et al. to comprise at least one monopolar electrode as taught by De Vos because this element is known in the art to be a suitable electrode configuration for providing electrical stimulation to a user’s breathing passage, as De Vos teaches in column 5, lines 14-20.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattner et al. (US 6,212,435).
In regards to claim 16, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. Lattner et al. teaches in column 10, lines 24-27 wherein: the controller (control unit 50) comprises a processor (column 10, line 24 teaches “control unit 50 is any suitable processor”) configured to operate in response to a set of input instructions received by (column 10, lines 24-27 teaches “control unit 50 is any suitable processor that can receive an input, such as the input from respiration sensor 54, and based thereon, cause an electrical stimulation energy to be provided to the patient via the electrodes”) the processor  (column 10, line 24 teaches “control unit 50 is any suitable processor”); and the set of input instructions is based upon the sensed information (column 10, lines 24-25 teaches “control unit 50 is any suitable processor that can receive an input, such as the input from respiration sensor 54).
Lattner et al. does not teach that the processor is configured to run a software program embedded in a non-transitory computer readable medium to generate a set of control instructions from the software program.
However, Lattner et al. teaches in column 10, line 24 that the “control unit 50 is any suitable processor.”
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the processor of Lattner et al. being configured to run a software program embedded in a non-transitory computer readable medium to generate a set of control instructions from the software program, since Lattner et al. indicates that “any suitable processor” is appropriate to be utilized, as Lattner et al. teaches in column 10, line 24.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattner et al. (US 6,212,435) in view of Pitts (US 2007/0173893).
In regards to claim 18, Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. The originally relied upon embodiment of Lattner et al. does not teach that the sensor is positioned at a sensor location along the oral device that coincides with the anterior location in the secured configuration; the sensor is configured to sense a change of a tongue position in the mouth; and the controller is configured to adjust the delivery profile in response to the sensed tongue position change.
However, Lattner et al. teaches in Figure 6 an alternate embodiment wherein the sensor (respiration sensor 54) is positioned at a sensor location (the location at which respiration sensor 54 is shown in Figure 6 to be positioned on support member 108) along the oral device (support member 108) that coincides with (as shown in Figure 6) the anterior location in the secured configuration (as shown in Figure 6, the respiration sensor 54 is positioned such that it will be located at an anterior location of the mouth that is at or adjacent to the front incisors within the mouth when the support member 108 is positioned in the mouth).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the sensor of the originally relied upon embodiment of Lattner et al. to be positioned at a sensor location along the oral device that coincides with the anterior location in the secured configuration as taught by the alternate embodiment of Lattner et al. because this element is known to conveniently position the sensor on the 
Lattner et al. does not teach the sensor is configured to sense a change of a tongue position in the mouth; and the controller is configured to adjust the delivery profile in response to the sensed tongue position change.
However, Pitts teaches in [0042] an analogous device wherein the sensor (sensor 18) is configured to sense a change of a tongue position in the mouth ([0042] teaches “the sensor 18 can sense the location of the patient's tongue”); and the controller (“controller” taught in [0042]) is configured to adjust the delivery profile in response to the sensed tongue position change ([0042] teaches “the sensor 18 can sense the location of the patient's tongue, wherein as the tongue moves to a position that can block breathing, feedback is provided to the controller to stimulate the genioglossus muscle to cause the tongue to maintain tone”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the sensor of the originally relied upon embodiment of Lattner et al. as modified by the alternate embodiment of Lattner et al. because this element is known to enable the sensor to trigger the delivery profile in response to the tongue moving to a position that can block breathing in order to prevent said blockage of breathing, as Pitts teaches in [0042].

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattner et al. (US 6,212,435), in view of Pitts (US 2007/0173893) and further in view of Edwards et al. (US 5,624,439).
In regards to claim 19, Lattner et al. and Pitts teach the apparatus of claims 1, 5, 10, 13 and 18. Lattner et al. teaches the apparatus of claims 1, 5, 10 and 13. Lattner et al. teaches in column 10, lines 24-27 wherein: the controller (control unit 50) comprises a processor (column 10, line 24 teaches “control unit 50 is any suitable processor”) configured to operate in response to a set of input instructions received by (column 10, lines 24-27 teaches “control unit 50 is any suitable processor that can receive an input, such as the input from respiration sensor 54, and based thereon, cause an electrical stimulation energy to be provided to the patient via the electrodes”) the processor  (column 10, line 24 teaches “control unit 50 is any suitable processor”); and the set of input instructions is based upon the sensed information (column 10, lines 24-25 teaches “control unit 50 is any suitable processor that can receive an input, such as the input from respiration sensor 54).
Lattner et al. does not teach that the processor is configured to run a software program embedded in a non-transitory computer readable medium to generate a set of control instructions from the software program; and the sensor comprises at least one electrode at the sensor position; the at least one electrode is electrically coupled to the electrical current source; and the oral device, in the secured configuration, is configured to deliver the electrical current at the anterior location via the at least one electrode.
However, Lattner et al. teaches in column 10, line 24 that the “control unit 50 is any suitable processor.”
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the processor of Lattner et al. being configured to run a software program embedded in a non-transitory computer readable medium to generate 
Lattner et al. and Pitts do not teach that the sensor comprises at least one electrode at the sensor position; the at least one electrode is electrically coupled to the electrical current source; and the oral device, in the secured configuration, is configured to deliver the electrical current at the anterior location via the at least one electrode.
However, Edwards et al. teaches in Figures 1 and 2, column 4, lines 38-39 and 60-64 and column 5, line 31 an analogous device wherein the sensor (sensors 28) comprises at least one electrode (RF electrodes 18) at the sensor position (column 4, lines 38-39 teaches “one or more sensors 28 are positioned in an interior or exterior of RF electrodes 18”); the at least one electrode (RF electrodes 18) is electrically coupled to the electrical current source (column 4, lines 60-64 teaches an “energy source” that delivers energy to RF electrodes 18); and the oral device (apparatus 10; shown in Figure 2 to be positioned in the user’s oral cavity in use), in the secured configuration (apparatus 10 is shown in Figure 2 to be secured within the user’s mouth), is configured to deliver the electrical current (column 5, line 31 teach that “current delivered through RF electrodes 18 [which are part of apparatus 10]”) at the anterior location (RF electrodes 18 are shown in Figures 1 and 2 to be positioned at an anterior location in the mouth in use) via (column 5, line 31 teach that “current delivered through RF electrodes 18) the at least one electrode (RF electrodes 18).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the sensor of Lattner et al. as modified by Pitts to comprise at least .

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattner et al. (US 6,212,435) in view of Buckner et al. (US 6,089,864).
In regards to claim 22, Lattner et al. teaches the apparatus of claims 1 and 5. Lattner et al. does not teach that the oral device in the secured configuration is further configured to deliver a taste stimulus at the anterior location while delivering the electrical current at the anterior location.
However, Buckner et al. teaches in Figures 1a-1c and column 5, lines 1-8 an analogous device wherein the oral device (system comprising the “mouth piece” and the “receiver unit,” taught in column 5, lines 1-8) in the secured configuration is further configured to deliver a taste stimulus while delivering the electrical current at the anterior location (column 5, lines 1-8 teaches “the mouth piece containing pressure sensors and a transmitter can be coupled with a receiver unit that is capable of receiving the transmitted signal from the mouth piece or guard and generating a human cognizable response such as a sound, vibration, pressure contact, electrical stimulus, taste and/or smell stimulus other cognizable sensory output or combinations thereof”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the anterior location of the oral device in the secured configuration to be configured to deliver a taste stimulus while delivering the electrical current as taught by Buckner et al. because this element is known to be an alternate mechanism to provide a cognizable response to “induce a behavioral modification,” as Buckner et al. teaches in Buckner et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karell (US 5,792,067)
Tingey (US 2009/0048647)
Nemeh et al. (US 2009/0117513)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/18/2021